                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                            Case No: 6:17-cv-36-Orl-31KRS

YVES DEMESMIN, UNIK TAX
REFUND, LLC, UJM TAX SERVICES,
LLC, ELIE DORCEUS, LOYAL
EXPERIENCE DEPENDABLE TAX
SERVICE, LLC, LED FINANCIAL
SERVICE, LLC, MARIO COOPER, DIA
FLEMING, DIA I. FLEMING, LLC,
YVESDEMESMIN, LLC and JOSEPH
DEMESMIN,

                       Defendants.


                                             ORDER
         This cause comes before the Court on the Motion for Default Judgment Against Yves

Demesmin, Unik Tax Refund, LLC, and YvesDemesmin, LLC (Doc. 134), filed by Plaintiff

September 7, 2018.

         On January 10, 2019, the United States Magistrate Judge issued a report (Doc. 136)

recommending that the motion be granted. No objections have been filed. Therefore, it is

ORDERED as follows:

         1.     The Report and Recommendation is CONFIRMED and ADOPTED as part of this

Order.

         2.     The Motion for Default Judgment is GRANTED. The Clerk is directed to enter

judgment in favor of the United States of America and against Yves Demesmin, Unik Tax Refund,

LLC, and YvesDemesmin, LLC, jointly and severally, in the amount of $1,251,456.54.
       3.      A permanent injunction will be entered separately against the defaulted defendants,

following which the Clerk is directed to close this file.

       4.      Plaintiff shall submit a proposed permanent injunction by February 8, 2019.

       DONE and ORDERED in Chambers, Orlando, Florida on January 28, 2019.




                                                                                        


Copies furnished to:

Counsel of Record
Unrepresented Party




                                                 -2-
